El Juez Presidente Se. Quiñones,
después de exponer los lieclios anteriores, emitió la Opinión del Tribunal.
Por los fundamentos de la resolución dictada por esta Corte Suprema en 25 de Enero último, en el recurso gu-bernativo interpuesto á nombre del ‘ ‘ Pueblo de Puerto Rico” contra negativa del Registrador de la Propiedad de Ponce á inscribir las certificaciones de venta de tres solares rematados para-el pago- de contribuciones atrasa-das, y que es de perfecta aplicación al presente caso.
Se confirma la nota denegatoria puesta por el Registra-dor de la Propiedad de Ponce al pie de la certificación de que se trata en el presente recurso, y con copia de lá citada resolución, de la que también se pondrá copia á continuación, y de la presente, devuélvasele al Registra-dor de la Propiedad de aquella ciudad, á los efectos qiie procedan.
Jueces concurrentes: Sres. Hernández, Eigueras, Mac Leary y Wolf.